NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              DEC 11 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAEL RANDAL WARZEK,                           No. 13-16335

              Petitioner - Appellant,            D.C. No. 4:10-cv-02632-PJH

  v.
                                                 MEMORANDUM*
FRANK X. CHAVEZ,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                          Submitted December 8, 2014**
                            San Francisco, California

Before: RAWLINSON and MURGUIA, Circuit Judges, and NAVARRO, Chief
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Gloria M. Navarro, Chief United States District Judge
for the District of Nevada, sitting by designation.
      Petitioner Michael Warzek appeals the district court’s denial of his petition

for writ of habeas corpus under 28 U.S.C. § 2254. We have jurisdiction under 28

U.S.C. § 2253, and affirm.

      We reject Warzek’s argument that the trial court’s admission of evidence

related to his possession of child pornography violated his federal due process

rights. Because the Supreme Court has left open the question of whether the

admission of propensity evidence violates due process, see Alberni v. McDaniel,

458 F.3d 860, 866–67 (9th Cir. 2006), the trial court’s admission of the

pornographic images cannot amount to an unreasonable application of clearly

established Federal law, see Wright v. Van Patten, 552 U.S. 120, 126 (2008).

      We likewise reject Warzek’s claim that the trial court violated his

constitutional rights by allowing the government to cross-examine him about the

child pornography found on his personal computer. It was not objectively

unreasonable for the state court to conclude that the prosecutor’s questions were

“reasonably related” to Warzek’s direct examination, where he categorically

denied committing any sexual offense against the victim. See Ohler v. United

States, 529 U.S. 753, 759 (2000).

      Warzek’s ineffective assistance of counsel claim likewise fails because he

cannot show that he is entitled to relief given the deference to Strickland claims


                                          2
reviewed under AEDPA. See Harrington v. Richter, 562 U.S. 86, 131 S. Ct. 770,

788 (2011). The state court of appeal held that “since all of the challenged

questions related to the computer expert’s investigation and testimony, trial

counsel could reasonably have failed to object because he held no doubt that the

prosecutor” was permitted to ask the questions under state law. Because this court

must deny relief if “there is any reasonable argument that counsel satisfied

Strickland’s deferential standard,” the state court’s stated rationale supports

affirming the district court’s denial of Warzek’s ineffective assistance of counsel

claim. Richter, 131 S. Ct. at 788.

      AFFIRMED.




                                           3